In an action to recover damages for wrongful death, defendants Wolf and Seibert appeal from a judgment of the Supreme Court, Suffolk County, entered October 7, 1970 in favor of plaintiff against them, upon a jury verdict of $95,000. Judgment reversed, on the law, and new trial granted, with costs to abide the event unless, within 30 days after the entry of the order hereon, plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $75,000 and to the entry of an amended judgment accordingly, in which event, the judgment, as so amended, is affirmed, without costs. In our opinion, under all the circumstances of this ease the verdict was excessive to the extent indicated herein. Hopkins, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.